Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Benny W. McCroskey seeks to appeal the district court’s order denying his motion to compel. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2006); Fed.R.Civ.P. 5(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-6, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order McCroskey seeks to appeal is not a final order nor an appeal-able interlocutory or collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.